DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, 10, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,104,674 (hereinafter Young).
As per claims 1, 8, 14, and 20, Young teaches a method for timed memory access, comprising: determining, in response to a memory access request (Young; Figure 8 Item 808), based on a time value (Young; Figure 8 Item 810), an entry in an access permission table (Young; Figure 8 Item 812); and determining, based on the entry, whether to allow the memory access request (Young; Figure 8 Items 814 and 816).

As per claims 3, 10, and 16, Young also teaches loading, into a remote data memory access engine, the access permissions table (Young; Figure 8 Items 802 – 806); and receiving, by the remote data memory access engine, the memory access request (Young; Figure 8 Item 808).

.

Allowable Subject Matter
Claims 2, 4 – 6, 9, 11 – 13, 15, and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2, 9, and 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein determining the entry comprises: determining, based on a modulo of the time value and a number of entries in the access permissions table, a table index; and determining, based on the table index, the entry, as required by dependent claims 2, 9, and 15, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches determining a table entry, but does not teach the details of the determination, as required by dependent claims 2, 9, and 15.

Claims 4, 11, and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the access permissions table comprises a translation lookaside buffer, wherein each entry of the translation lookaside buffer comprises a respective time value, as required by dependent claims 4, 11, and 17, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches an access permissions table, but does not teach the 
Claims 5, 6, 12, 13, 18, and 19 would also be allowable because of their dependence, either directly or indirectly, upon one of allowable dependent claims 4, 11, or 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.